Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated June13, 2011, with respect to the financial statements and supplemental schedule of Credit Acceptance Corporation 401(k) Plan and Trust on Form 11–K for the year ended December31, 2010. We hereby consent to the incorporation by reference of said report in the Registration Statements of Credit Acceptance Corporation on FormS–8 (File Nos. 333-67348 effective August10, 2001, 333-91734 effective July1, 2002, 333-111831 effective January9, 2004 and 333-120756 effective November24, 2004). /s/ GRANT THORNTON LLP Southfield, Michigan June13, 2011
